DETAILED ACTION
	This Office Action is in response to Applicant’s Remarks filed on 21 March 2021.
	Claims 1 and 3-10 are pending in the current application. Claims 5, 6 and 10 remain withdrawn as being drawn to a non-elected invention. Claims 1, 3, 4 and 7-9 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 21 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,572,832 and US Patent No. 10,342,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moysan et al. (Molecular Pharmaceutics, published September 2012, vol. 10, pp. 430-444, cited in previous Office Action) in view of Cai et al. (Journal of Controlled Release, 2010, vol. 146, pp. 212-218, cited in previous Office Action) in view of Goodarzi et al. (Carbohydrate Polymers, February 2013, vol. 92, pp. 1280-1293, cited in previous Office Action), and further in view of Oh et al. (Journal of Controlled Release, 2010, vol. 141, pp. 2-12, cited in previous Office Action). 
Moysan et al. teach gemcitabine is a known anticancer agent with activity against a wide range of solid tumors (abstract). Moysan et al. teach prodrugs have been prepared to overcome some of the current problems with gemcitabine, which include drug resistance, and rapid drug metabolism (abstract). Moysan et al. teach gemcitabine is typically modified at one of two sites, the 5’-OH position, or the 4-NH2 site: 
    PNG
    media_image1.png
    225
    343
    media_image1.png
    Greyscale
(p.430). Moysan et al. teach a couple examples wherein gemcitabine has been modified with a PEG polymer through the 4-N-position (p.431, figure 2, compounds C and E for example). Moysan et al. teach “confocal analysis showed PEG-gemcitabine colocalization in lysosome and endosome after 24 h incubation and an enhanced retention in cancer cells after 3 days of incubation in comparison to native gemcitabine” (p.434, last paragraph). Moysan et al. teach “pharmacokinetic studies have shown consistently higher bioavailability (21 times) of 
    PNG
    media_image2.png
    425
    440
    media_image2.png
    Greyscale
 Moysan et al. teach gemcitabine conjugates wherein the 4-(N)-amino group of gemcitabine was linked to the COOH of PEG (p.434-435, bridging paragraph). Moysan et al. teach polymer conjugation to gemcitabine has been shown to increase the conjugates cytotoxicity against cancer cells (p.435, first paragraph).
Moysan et al. do not expressly disclose hyaluronate as the polymer, or wherein the covalent conjugation is a direct conjugation between the –NH2 group of gemcitabine and the –COOH group of hyaluronic acid (instant claim 1). Moysan et al. do not expressly disclose the molecular weight of the hyaluronan polymer (instant claim 1).
Cai et al. teach a hyaluronan-doxorubicin conjugate “exhibits a sustained release profile in vitro and in vivo in the breast tissues of rodents bearing human breast cancer xenografts” (abstract). Cai et al. teach “the conjugate reduces dose-limiting cardiac toxicity with minimal toxicity observed in normal tissues” (abstract). Cai et al. teach the conjugate “dramatically inhibits breast cancer progression in vivo, 2.2. Synthesis of HA-DOX conjugates). Cai et al. teach preparing a conjugate with a hydrazine linker, wherein the HA was dissolved in ADH and EDC). Cai et al. teach the HA had a molecular weight of 35 kDa (p.213, 2.2. Synthesis of HA-DOX conjugates). Cai et al. teach the HA is conjugated to the DOX via a linker through the carboxylate group of the HA (Fig. 1): 
    PNG
    media_image3.png
    139
    252
    media_image3.png
    Greyscale

Goodarzi et al. teach polysaccharides can be conjugated to drugs directly or via linkers, via their amino, hydroxyl or carboxyl moiety (p.1281, left column, penultimate paragraph). Goodarzi et al. teach direct conjugation can be achieved using various reagents including carbodiimides and active esters (p.1282, 2.4. Linker chemistry). Goodarzi et al. teach hydrazone spacers are an alternative method for indirectly conjugating a polysaccharide with a drug. Goodarzi et al. teaches the known polysaccharide-drug conjugates, their linker, type of bond and utility in Table 1. Goodarzi et al. teach HA has been indirectly conjugated to DOX via a linker (Table 1, entries 1 and 2). Goodarzi et al. teach HA has been conjugated directly and indirectly to paclitaxel; as well as directly to sodium butyrate and curcumin (Table 1, entries3-7). 
Oh et al. teach HA is a known carrier for the delivery of various drugs, wherein HA can be reacted with a variety of reagents for subsequent HA-drug conjugation (Table 1 and Figure 2): 
    PNG
    media_image4.png
    89
    105
    media_image4.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to directly conjugate the amine of the gemcitabine to the carboxylate of the hyaluronic acid. 
The skilled artisan would have been motivated to modify the polymer carrier of Moysan et al. by substituting the PEG polymer for hyaluronate with a reasonable expectation of success. Cai et al., Goodarzi et al. and Oh et al. had established the utility of conjugating hyaluronic acid as a carrier to other known anticancer agents for the same therapeutic use. This modification would amount to a substitution of one known element for another to obtain predictable results. The ordinary artisan would have further understood the HA has the additional benefit of delivering anticancer agents locally, with a sustained release of the drug.
The molecular weight of HA taught by Cai et al. lies within the range recited in instant claim 1. 
One having ordinary skill in the art would have been motivated to conjugate the –NH2 group of gemcitabine directly with the carboxyl group (-COOH) of hyaluronic acid, because Moysan et al. teach gemcitabine conjugated via the 4-(N)-amino group to the COOH of PEG. With respect to a direct bond, the ordinary artisan would have known from Cai et al. that the formation of a direct conjugation of drugs to HA is difficult and inefficient due to the steric hindrance of the polysaccharide and low reactivity of the carboxylate group. As a solution, Cai et al. conjugated the DOX to the carboxylate of HA via an adipic acid hydrazine linker to give an amide bond. This solution is consistent with the conjugation of gemcitabine with a polymer as taught by Moysan et al., i.e. gemcitabine conjugated via the 4-(N)-amino group to the COOH of PEG. 
The ordinary artisan would have also looked to the teaching of Goodarzi et al. and Oh et al. because they teach alternative methods for conjugating active agents to hyaluronic acid. Both Goodarzi 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.  

Response to Arguments
Applicant's arguments filed 21 March 2021 and the Declaration 27 July 2020 have been fully considered but they are not persuasive. 
Applicant alleges none of the cited references disclose a direct conjugation of HA with a drug via an amide bond. And that there is no reasonable expectation of success in forming a direct amide bond between the 4-NH2 of gemcitabine with the –COOH of HA.
The above arguments are not found persuasive, because Oh et al. expressly teach a direct conjugation of HA with a therapeutic peptide, via an activated HA intermediate in fig. 5: 

    PNG
    media_image5.png
    182
    626
    media_image5.png
    Greyscale
.


	Oh et al. further teach HA can be conjugated to proteins (molecules longer than the exemplified Gly-Peptide), or nucleotide therapeutics (smaller organic nucleotide molecules which encompasses the instantly claimed gemcitabine). 
	In addition, Oh et al. teach HA is expressly advantageous over PEG carriers because they can be modified with multiple drugs per single HA chain (p.7, first para). And as noted above, Oh et al. expressly teach “drugs with amine groups can be conjugated directly to the carboxyl groups of HA” using EDC and NHS to give an activated HA-NHS intermediate (p.7, second para). This synthetic method is similar to the method by which PEG-gemcitabine was formed in the teaching of Moysan et al. Moysan et al. refer to ref.50 (Vandana et al., p.9341, 2.3. Synthesis of PEGylated gemcitabine, cited in PTO-892) for synthesizing PEG-gemcitabine via a PEG-NHS intermediate. Thus, the method by which PEG is directly conjugated to gemcitabine is the same as the method by which HA is directly conjugated to Gly-peptide in Oh et al. Both methods rely on conjugating the drug in question via its amine group and an activated carboxylate of the polymer, i.e. NHS-activated polymer including NHS-PEG or NHS-HA. 
	Thus, one having ordinary skill in the art would have had a reasonable expectation of success in substituting PEG with HA to form a direct amide bond with gemcitabine.

	Applicant argues the proposed modification of substituting PEG with HA would render the intended use of gemcitabine conjugates inoperative because an HA-gemcitabine conjugate cannot be hydrolyzed in a pH-dependent manner (per Moysan et al.). 
	The above argument is not found persuasive, because pH-dependent hydrolysis does not appear to be a general requirement of gemcitabine prodrugs. Moysan et al. only discusses pH hydrolysis in the context of gemcitabine-valproic acid prodrug (p.435, 2.2. LY2334737). 

The above argument is not found persuasive, because absolute predictability is not a requirement for obviousness. See MPEP 2143.02, section II which states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”. Goodarzi et al. made the following point: “although generally macromolecular drug conjugates show slower or comparable in vitro cytotoxicity in comparison with the corresponding free drug, their superiority is the significant performance in enzymatic physiological condition where in vivo distribution will affect efficacy and safety of the treatment” (p.1290, penultimate paragraph; emphasis added). Thus, Goodarzi et al. teach that the conjugate will have lower or comparable cytotoxic in vitro data. The data presented in Table 1 is not evidence of unpredictability. Rather, it is expected. Furthermore, while Goodarzi et al. teach the conjugate had lower toxicity than the free drug, it reported it as only being “slightly lower”. Furthermore, Goodarzi et al. reported that the conjugate had higher anticancer efficacy in vivo relative to the drug alone. Thus, the data presented by Goodarzi et al. is not evidence of unpredictability in the field of drug conjugates for treating cancer. 

Applicants aver surprising or unexpected results residing in the claimed subject matter. However, Applicant’s data provided in the July 2020 Declaration have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art, since the figure does not demonstrate an unexpected result. 
in vivo compared to the anti-cancer agent alone. Moysan et al. teach “pharmacokinetic studies have shown consistently higher bioavailability (21 times) of PEG-gemcitabine over native gemcitabine, after 1 h of intravenous administration in mice” (p.434, last paragraph). Moysan et al. teach polymer conjugation to gemcitabine has been shown to increase the conjugates cytotoxicity against cancer cells (p.435, first paragraph).
Thus, while Applicants results demonstrate a significant improvement in the in vitro inhibitory activity of the HA-gemcitabine conjugate compared to HA alone and gemcitabine alone, Applicants results are not unexpected in view of the knowledge in the art that that gemcitabine-polymeric conjugates have significantly enhanced bioavailability in vivo and gemcitabine-polymeric conjugates have enhanced cytotoxicity when compared to gemcitabine alone. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623